Citation Nr: 1121828	
Decision Date: 06/06/11    Archive Date: 06/20/11

DOCKET NO.  07-22 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for residuals of a low back injury, to include disc herniation at L4-5.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.J. Janec, Counsel

INTRODUCTION

The Veteran had active service from May 1958 to May 1960.  He also had a period of active duty for training (ACDUTRA) from July 21, 1962 to August 5, 1962.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a January 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Milwaukee, Wisconsin.

After the RO issued the January 2006 rating decision, it also issued a June 2006 rating decision that confirmed and continued the previous denial of service connection for a low back disability.  The Veteran filed a notice of disagreement (NOD), received in November 2006, indicating disagreement with VA's denial of service connection for low back disability.  The Board notes that this NOD was timely as to the January 2006 and June 2006 rating decisions.  As the Veteran's substantive appeal was received within 60 days of notice of the statement of the case, it is timely as to the January 2006 rating decision.  See 38 C.F.R. § 20.302 (noting that the substantive appeal must be filed within 60 days after mailing of the statement of the case, or within the remainder of the one-year period from the mailing of notification of the determination being appealed).  Giving the Veteran the benefit of the doubt as to which rating decision is on appeal, the Board will construe the earlier, January 2006 rating decision, as being on appeal.  38 U.S.C.A. § 5107(b).

In June 2008, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  In March 2009, the case was remanded for further evidentiary development.  The Board is satisfied that the requested development has been satisfactorily completed and will proceed will appellate review.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  There is credible evidence confirming that the Veteran sustained a back injury in July 1962.  

2.  There is competent medical evidence relating the Veteran's currently diagnosed degenerative disc disease of the lumbar spine to the injury he sustained in July 1962.  


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, degenerative disc disease of the lumbar spine was incurred in active military service.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) redefined VA's duty to assist the veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

In light of the decision herein granting the benefit sought, the Board finds that a discussion of VA's duties to notify and assist the Veteran in the development of his claim is not necessary.  


Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  The regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

Where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service. This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  

The term "active military, naval, or air service" includes:  (1) active duty; (2) any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; and (3) any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(2) (West 2002); (24); 38 C.F.R. § 3.6(a) (2010).  

The presumption provisions contained in 38 C.F.R. §§ 3.307 and 3.309 apply only to periods of active duty, not active duty for training (ACDUTRA).  See Paulson v. Brown, 7 Vet. App. 466, 469-70 (1995) (if claim relates to period of ACDUTRA, a disease or injury resulting in disability must have manifested itself during that period).  
Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).  

It is the responsibility of the Board to determine the probative weight to be ascribed as among multiple medical opinions in a case, and to state reasons or bases for favoring one opinion over another.  Winsett v. West, 11 Vet. App. 420, 424-25 (1998).  The probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  If all the evidence is in relative equipoise, the benefit of the doubt should be resolved in the veteran's favor, and the claim should be granted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  However, if the preponderance of the evidence is against the claim, the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran's service treatment records do not show any treatment for a back injury and arthritis of the lumbar spine was not manifest to a compensable degree within one year of his period of active duty that ended in May 1960.  The Veteran has asserted that he injured his back during a period of active duty training in July 1962.  In a letter dated in January 1965, the Veteran recounted to the Adjutant General that he sustained a back injury in July 1962 when he was riding in a truck.  An attached bill dated in November 1964 noted that the Veteran had an X-ray of the lumbosacral spine in August 1962.  At his videoconference hearing in June 2008, the Veteran presented testimony consistent with these records.  He also noted that he continued to have back problems and sought treatment in the years shortly after the 1962 incident until the late 1970s.  The physician was deceased and his records were no longer available.  In light of the supporting contemporaneous evidence in the file, (which was clearly not generated in conjunction with his current claim for benefits), as well as the Veteran's personal testimony, the Board finds that his assertion of a back injury during a period of active duty training in July 1962 is both competent and credible.  

Private medical records confirm that the Veteran has been diagnosed with degenerative disc disease of the lumbar spine in approximately 2004.  Hence, the evidence shows a service-related injury as well as a current disability.  

With regard to the question of a nexus, upon VA examination in December 2005, the examiner reviewed the Veteran's claims file and concluded that it was unlikely that the current degenerative disc disease of the lumbar spine was related to his military service.  He explained that the Veteran suffered an acute strain in service but was well at the time of discharge.  Moreover, there was no recurrence for almost 30 years.  In contrast, in an August 2007 letter, the Veteran's private physician stated that it was "reasonable and plausible" to suggest that a significant back injury could set the stage for subsequent development of changes of disc degeneration and lumbar disease, but there was not enough information to provide a more conclusive statement.  

As noted above, there is sufficient evidence to confirm that the Veteran sustained a low back injury in July 1962.  Again, the Board observes that the Veteran's contemporaneous statements and documentary evidence were not made in conjunction with his current claim for benefits and hence were accorded significant probative value.  The December 2005 opinion lacks probative value because it relied on the fact that the Veteran's discharge examination in March 1960 showed a normal spine examination.  However, the Veteran's injury occurred in July 1962 so his discharge examination in March 1960 is not relevant.  See Bloom, supra.  The Board finds the August 2007 opinion from the Veteran's private physician to be the most probative on the question of a nexus even though it is not definitive because it was based on accurate knowledge of the factual circumstances surrounding the injury and subsequent history of the injury.  See Winsett, supra.  There are no other opinions of record.  Consequently, resolving any reasonable doubt in the Veteran's favor, the Board concludes that service connection for degenerative disc disease of the lumbar spine may be granted.  

ORDER

Service connection for degenerative disc disease of the lumbar spine is granted.  



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


